DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant argues that the claim amendments overcome the 112 issues.
Examiner respectfully disagrees. As set forth below, some 112 issues remain.
Applicant argues that Eisenmenger fails to mention if the feature 42 is a non-engagement portion. Moreover, Applicant argues it is only on one side of the valve guide portion and therefore cannot form a non-continuous surface around the circumference thereof.
Examiner respectfully disagrees. The following is a machine translation of the relevant portion of Eisenmenger (emphasis added):
The fuel flowing in through the outlet throttle 21 when the valve sleeve 25 is lifted from the valve seat 29 first flows radially past the end face 37 of the radial section 35 of the guide bolt 31 and then in the axial direction upwards along the lateral surface 39 of the radial section 35. A corresponding gap is formed between the lateral surface 39 of the radial section 35 and the lateral peripheral wall 40 of the intermediate chamber 23. Since the support surface 36 is interrupted in the circumferential direction, the fuel can flow inwards in the radial direction to the lateral surface 41 of the axial section and from there in the axial direction past flattened areas 42, between the lateral surface 41 and the circumferential wall 43 of the opening 32 through to the Valve seat 29 flow.
First, it is apparent from the drawings of Eisenmenger that the feature 42 is a non-engagement portion. Moreover, it must be, since as quoted above, fuel flows past it. Second, the term used by Eisenmenger for the feature 42 is “Abflachungen” which translates to “flats” (plural). Accordingly, there are a plurality of flats 42 around the valve guide portion and they indeed form a non-continuous surface around the circumference thereof.
Applicant argues that the valve of Rodriguez-Amaya is not for an electronic fuel injector. 
Examiner respectfully disagrees. The fuel injector (col 1, ln 13) of Rodriguez-Amaya works by the operation of an electronically controlled valve (37, 39, 41, 21). Moreover, as best understood, this is substantially the same principle of operation as the injector of the instant invention. For example, see instant fig 2 which shows a similarly configured injector that works by the operation of an electronically controlled valve (62).
Applicant argues that the portion of Rodriguez-Amaya relied on to correspond to the recited non-engagement portion cannot correspond thereto. 
However, Examiner does not understand these arguments. Applicant appears to assert that because the portion having 31 either (i) performs some specific function; and/or (ii) is labelled in some way (e.g. “second valve guide”); and/or has a square cross-section, then it cannot be “part of” the component 21. Examiner does not understand why any of these things would preclude such an interpretation. It is plain to see that the actual features 31 are in fact features of the component 21. It is unclear why any function, name, or shape would render such an interpretation improper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3, 6 – 10, 12, 14 – 18, and 20 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “a shuttle valve first end” and “a shuttle valve second end” are unclear. In particular, it is unclear if these ends are meant to refer (i) to the actual tips (i.e. the most extreme surfaces) of the shuttle valve, or (ii) to valve segments having a length including those tips (i.e. some percentage of the shuttle valve’s length including the tip.
The present application ([0020]; fig 4A) indicates 74 as corresponding to the first end – which would seem to suggest that an “end” is meant to refer to some segment including more than just the tip, while also indicating 78 as corresponding to the second end – which would seem to suggest that an “end” is meant to refer to just the tip. 
In re claim 8, see above (In re claim 1).
In re claim 16, see above (In re claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 10, 12, 14 – 18, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Amaya et al. (US 7,721,416) in view of Eisenmenger (WO 2008/098806 A1).
In re claim 1, Rodriguez-Amaya discloses a control valve (figs 1, 2: 5) coupled to an electronic fuel injector (col 1, ln 13 – 19; see above, Response to Arguments), the control valve having a shuttle valve (fig 3) comprising:
a shuttle valve first end (lower end of fig 3) across from including an armature attachment portion (upper end of fig 3) operably coupled to an armature (41) of the control valve;
a shuttle valve second end (upper end of fig 3) opposite the shuttle valve first end, the shuttle valve second end defining a sealing portion of the control valve including an annular sealing surface (surface of 23);
a valve guide portion (central portion of fig 3) axially extending along a portion of the shuttle valve between the shuttle valve first end and the shuttle valve second end;
an engagement surface portion (fig 3: at least portion of device having diameter indicated at 21) defined along the valve guide portion, the engagement surface portion configured to slidably engage with a valve bore (fig 2: 25) defined within the control valve; and
a non-engagement surface portion (fig 2: plurality of sections 31 distributed around the shuttle valve) defined along the valve guide portion, wherein the non-engagement surface portion is a non-continuous surface around a circumference of the valve guide portion;
wherein: 
the engagement surface portion comprises 
a first engagement surface length (length of 27+29) extending axially and 
a second engagement surface length (length of 27) extending axially that is less than the first engagement surface length, 
the non-engagement portion is interspersed between at least part of the first engagement surface length (fig 2); 
the first engagement surface length extends from
an engagement surface end (lower end of 27) of the valve guide portion to 
a first end (upper end of 29) of the valve guide portion; 
the second engagement surface length extends from 
the engagement surface end (lower end of 27) to 
the non-engagement surface portion (lower end of 29); and 
the second engagement surface length is equal to an axial length of the non-engagement surface portion subtracted from the first engagement surface length (the length of 27 is equal to “the length of 29 subtracted from the length of ‘27+29’ “).
Rodriguez-Amaya lacks:
a shuttle valve first end including an armature attachment portion to operably couple the shuttle valve to the armature.
To be clear, Rodriguez-Amaya’s shuttle valve is upside down, in a sense, compared to the claimed invention. The sealing portion 23 is above the valve guide portion instead of below it.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Rodriguez-Amaya by flipping the configuration of the sealing portion and valve guide, as this is a known configuration (for example, see Eisenmenger1 (fig 1)) and functionally equivalent to that of Rodriguez-Amaya, and thus is within the capability of one having ordinary skill.
For clarity, the proposed flipping may be envisioned substantially as follows. The shuttle valve member has two protrusions (fig 2); a first at the top to couple to the armature, and a second at the bottom to couple to a spring. After being flipped over, the first one may instead be used to couple to the spring, and the second one instead used to couple to the armature. Note: Any modifications (e.g. lengthening/shortening of protrusions) necessary to accommodate such a modification would have been obvious to do as well.
In re claim 2, Rodriguez-Amaya discloses
wherein the non-engagement surface portion is defined from a plurality of notches (31) arrayed around the valve guide portion, and
wherein each notch of the plurality of notches extends along the valve guide portion from the first end of the valve guide portion (upper end of 29) to the second engagement surface length (lower end of 29) of the engagement surface portion that is axially interior to the first end of the valve guide portion (considering the flip discussed above, In re claim 1).
In re claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein each notch of the plurality of notches extends along the axial length, the axial length is at least 2 millimeters from the first end of the valve guide portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 6, Rodriguez-Amaya discloses wherein the first length and the second length define an alternating pattern around the circumference of the valve guide portion (fig 2: alternating between 31’s and the areas between them).

In re claim 7, Rodriguez-Amaya discloses further comprising 
a second non-engagement surface portion (fig 2: frustoconical portion just below 27) that axially extends along the valve guide portion from the engagement surface end (lower end of 27) to the second end of the valve guide portion (fig 2: end comprising lower end of frustoconical portion), 
wherein the second non-engagement surface portion defines a continuous surface around the circumference of the valve guide portion (fig 2).
In re claim 8, see above; (In re claim 1). The proposed system corresponds to the claimed invention except for the bushing inserted into the valve bore (and its relationship to other features).
However, bushings are well known as cylindrical liners in applications involving moving shafts, for example to reduce friction. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Rodriguez-Amaya by providing a bushing inserted into the valve bore, as it is a known technique at least to reduce friction in such applications, and thus is within the capability of one having ordinary skill.
In re claim 9, the proposed combination would yield: 
wherein the bushing includes a sealing surface that is complimentary to the annular sealing surface of the shuttle valve (the surface upon which sealing portion 23 contacts), and 
wherein activation of the actuator causes the shuttle valve to move into a closed position such that the annular sealing surface of the shuttle valve and the sealing surface of the bushing are in direct contact with one another to form a fluid tight seal.
In re claim 10, see above (In re claim 2).
In re claim 12, Rodriguez-Amaya discloses wherein each notch of the plurality of notches has a notch surface that is recessed below the engagement surface portion (fig 2: see cross-section “Detail I-I”).
In re claim 14, see above (In re claim 6).
In re claim 15, see above (In re claim 7).
In re claim 16, see above (In re claim 8).
Additionally, it is well known to provide an engine with a fuel system comprising a plurality of fuel injectors. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an engine with a plurality of the injectors of claim 8.
In re claim 17, see above (In re claim 9).
In re claim 18, see above (In re claim 2).
In re claim 20, see above (In re claim 6).
In re claim 21, Rodriguez-Amaya discloses further comprising a neck portion (fig 2: area between 23 and 31) disposed between the shuttle valve second end and the shuttle valve first end, the neck portion having a neck-diameter measurement smaller than a shuttle-valve-second-end diameter measurement (e.g. diameter of 55*) and smaller than a valve-guide-diameter measurement (e.g. diameter of 27).
*Note: See above (Claim Rejections 35 – USC 112). This rejection may rely on the interpretation of “end” where it refers to a portion of the valve including the tip as opposed to referring exclusively to the tip.
In re claim 22, Rodriguez-Amaya discloses the shuttle valve further comprising 
a neck portion disposed between the shuttle valve second end and the shuttle valve first end, the neck portion having a neck-diameter measurement smaller than a shuttle-valve-second-end diameter measurement and smaller than a valve-guide-diameter measurement (see above, In re claim 21), 
wherein a valve chamber is defined between the bushing and the neck portion (fig 2: area around neck portion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747


	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Discussed at length in the 10/22/21 action